Citation Nr: 1221788	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from December 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2009 rating decisions by above the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to insure a complete review of the evidence.   

Although the Veteran requested to be afforded with a Board hearing on his August 2009 VA Form 9, he later withdrew his hearing request in January 2012.  See the Veteran's response to notification of the hearing scheduled for January 31, 2012 received in January 2012; 38 C.F.R. § 20.704(e).  

The Veteran's representative has requested that the Board obtain additional development in connection with a claim of service connection for tinnitus.  See September 2009 Statement, page 11.  However, that issue is not before the Board.  Rather, the issue that has been certified for appellate review is limited to consideration of whether severance of service connection for tinnitus was proper, which is based on the evidence of record at the time of the June 2006 rating decision.  Thus, because the Board does not have jurisdiction over the issue raised by the record, the matter is referred to the AOJ for appropriate action, to include consideration as to whether tinnitus is secondary to service-connected hypertension.  See May 2006 VA audiological opinion.   
 
The issue of entitlement to an initial compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO granted service connection for tinnitus, and assigned a 10 percent disability evaluation effective January 14, 2005. 

2.  In December 2008, the RO proposed severance of service connection for tinnitus and the Veteran received written notice of the proposed severance by letter dated the same month. 

3. The RO, in February 2009, severed service connection for tinnitus, effective June 1, 2009, and the Veteran filed a timely appeal to that decision. 

4.  The severance of the award of service connection for tinnitus is proper because the facts on which the award was granted are clearly and unmistakably erroneous based on the evidence of record at that time, and such facts are undebatable in the record.

5.  A preponderance of the evidence is against finding that the Veteran's current bilateral hearing impairment as defined by 38 C.F.R. § 3.385 is causally related to his period of active service, to include the noise exposure which occurred therein.  


CONCLUSIONS OF LAW

1.  The severance of the award for service connection of tinnitus was proper.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.105(d), 3.301 (2011). 

2.  Bilateral hearing loss was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Restoration of service connection for tinnitus

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).  In Graves v. Brown, 6 Vet. App. 166 (1994), the Court of Appeals for Veterans' Claims (Court) described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law.

In order for there to be "clear and unmistakable error" under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). . . "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error".  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Errors that are 'clear and unmistakable' are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a "clear and unmistakable error" must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction or BVA, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Graves, 6 Vet. App. at 170-71. 

When severance of service connection is considered warranted, a rating action proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at the latest address of record and furnished with detailed reasons for the contemplated action and given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within 60 days, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 CFR § 3.105.

In this case, the RO granted service connection for tinnitus and assigned a noncompensable rating in a June 2006 rating determination.  In a December 2008 rating determination, the RO found that service connection for tinnitus was clearly and erroneously granted as a review of the VA audiological examination report dated in May 2006 showed that the examiner found that tinnitus was less likely the result of noise exposure from military service, and there was no evidence of tinnitus shown during military service.  The RO notified the Veteran of the proposed severance of service connection on December 8, 2008 and advised him that he had 60 days to submit argument in support of continued service connection and 30 days to request a hearing.  The Veteran neither submitted additional evidence nor requested a hearing during the time allotted.  The RO then severed service connection for tinnitus effective June 1, 2009, in a February 2009 rating determination.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR 
§ 3.105. 

Regarding the propriety of severance, the law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - "the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.   If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran served in the U.S. Air Force from December 1974 to August 1978 with his primary specialty being that of an aircraft armament systems specialist.  Occupational health examinations performed in service confirm that the Veteran was, in fact, exposed to hazardous noise during that time.  See, e.g., June 17, 1975 and September 23, 1976 entries.  In-service hearing conservation data also show noise exposure associated with his duties in service and further reveal that the Veteran wore either ear plugs and muffs or ear plugs while performing his duties.  

However, service treatment records (STRs) are devoid of any complaints, findings, or treatment for tinnitus.  The Veteran also checked "No" when asked if he then-had or ever had had hearing loss on the separation report of medical history dated in August 1978.  Additionally, his ears and drums were clinically evaluated as normal and there were no notations referable to tinnitus on the August 1978 separation examination report.    

The Veteran filed a claim seeking service connection for tinnitus in January 2005.  At that time, he wrote that he was exposed to loud jet engines while loading weapons on aircraft as part of his duties in service and believed that such noise exposure contributed to his tinnitus.    

In connection with the claim, the Veteran underwent an audiological examination in May 2006.  At the examination, the Veteran complained of a constant, bilateral, progressive ringing in the ears of gradual onset but was unable to specify when tinnitus began other than to say it was "as long as he could remember."  The examiner noted that the Veteran gave a four-year history of working around aircraft as a weapons specialist and trainer with either a communications headset or headset plus earplugs.  He also noted that the Veteran reportedly worked for the U.S. Postal Service for twenty-one years, five years as a carrier, and the balance as a clerk involving exposure to sorting machines.  He also reported listening to music through a headset for six hours a day for eight or nine years.  

After examination and interview of the Veteran, the examiner concluded that tinnitus was less likely as not the result of military noise exposure for the following reasons: (1) there was no clear history of unprotected exposure to military noise; (2) the Veteran's hearing sensitivity was normal at separation; (3) the Veteran was unable to specify when tinnitus was first noticed; (4) the Veteran's claim for tinnitus was not initiated for more than twenty-five years following separation from service; (5) there was a potential history of unprotected civilian occupational or recreational noise exposure; and (6) the Veteran suffers from hypertension, a possible contributory factor for tinnitus.  

The RO, in granting service connection for tinnitus in June 2006, stated that the Veteran told the May 2006 VA audiological examiner that he was exposed to unprotected noise as an aircraft armament systems specialist in the military and reportedly experiencing ringing in the ears.  The RO then noted that tinnitus, which was diagnosed by the examiner, had been determined to be more likely than not related to noise exposure from the Veteran's military service.  

In proposing to sever service connection in December 2008, the RO noted that service connection was incorrectly granted for tinnitus.  The RO explained that the May 2006 VA audiological examination report showed that tinnitus was less likely the result of noise exposure from the military service, and there was no evidence of hearing loss or tinnitus shown in service.  Service connection for tinnitus was severed effective June 1, 2009 in the February 2009 rating decision.  

Upon review of the evidence of record at the time of the June 2006 rating decision, it is clear that the RO in the past misread the medical opinion provided by the May 2006 VA audiological examiner.  The audiological examiner clearly found that it was less likely that the Veteran's tinnitus was related to in-service noise exposure.  However, the RO incorrectly stated that the examiner concluded that tinnitus was more likely than not related to in-service noise exposure.  Service connection for tinnitus was awarded based on this clear and unmistakable misreading of the medical opinion.  There was no other competent evidence linking the Veteran's tinnitus to service of record at that time, and the examiner's statement that the Veteran's service-connected hypertension was a possible contributory factor for tinnitus was clearly speculative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  Thus, but for the RO's error (i.e., misreading/misstatement of the medical opinion provided by the audiological examiner), service connection for tinnitus would not have been awarded.        

The error in granting the claim of service connection for tinnitus is the kind of error, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  On review of the record, the Board finds the evidence supports the finding that the grant of service connection for tinnitus was clearly and unmistakably erroneous.  

Had the correct facts been known, service connection would not have been granted, and thus would have manifestly changed the outcome at the time of the June 2006 RO decision, which granted service connection for tinnitus.  The severance of service connection was, thus, proper.

Service connection for hearing loss

In the present case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the medical evidence of record clearly shows that the Veteran currently suffers from a left ear hearing impairment as defined by VA regulation.  However, there is conflicting evidence of record on the question of whether he also has hearing impairment in the right ear, as explained below.  

The Veteran underwent an audiological examination in May 2006, which showed pure tone thresholds, in decibels (dB), as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
35
LEFT
10
10
10
10
45

Speech recognition scores with the Maryland CNC Test were 94 percent bilaterally.  

There is no indication that the audiometric results reported in the May 2006 VA audiological examination report are unreliable or otherwise inadequate.  

Regarding the left ear, the Veteran clearly exhibited an auditory threshold of 45 dB at the 4000 Hertz (Hz) frequency at the VA audiological examination.  Private audiograms dated in October 2006 and March 2009, which are depicted by graph, similarly show that the Veteran has a left ear hearing impairment in accordance with VA regulation.  In consideration of the foregoing, we find that a current left ear hearing impairment as defined by 38 C.F.R. § 3.385 is demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

However, as stated above, there is conflicting medical evidence of record regarding whether the Veteran also has a right ear hearing impairment.  Despite the fact that the VA audiological examiner found that the Veteran had bilateral high frequency hearing loss, the Veteran did not demonstrate a right ear hearing impairment as defined by VA regulation at the time of the VA audiological examination.

Nonetheless, the Board recognizes that the private audiograms dated in October 2006 and March 2009 indicate that the Veteran does have, in fact, a right ear hearing impairment.  Thus, we resolve reasonable doubt in favor of the Veteran in finding a current right ear hearing impairment for the purposes of this adjudication.  

Because a bilateral hearing impairment has been sufficiently established, the Board will next consider whether the evidentiary record supports in-service incurrence, to include alleged in-service noise exposure.

The Veteran contends that he was exposed to loud jet engines while loading weapons on aircraft as part of his duties in the service and believed that such noise exposure contributed to his hearing loss.  The Veteran has also asserted that hearing loss dates back to his period of active service.  See September 2006 progress note.  

As stated above, the Veteran served with the primary specialty of aircraft armament systems specialist during his time with the U.S. Air Force.  Exposure to hazardous noise was consistent with the circumstances of his service and is even referenced in his STRs.  Thus, his account of in-service noise exposure is deemed credible.   

However, it is notable that the Veteran wore ear protection when conducting his duties in service.  Indeed, in-service hearing conservation data reveal that he either wore ear plugs and muffs or ear plugs while performing his duties.  The Veteran similarly told the VA audiological examiner that he wore muffs or ear plugs and muffs while performing his duties in service.  

In addition, the Veteran's STRs show that he underwent audiological examination on multiple occasions throughout his period of active service, and his hearing was consistently shown to be within normal limits.  

Also, his ears and drums were clinically evaluated as normal and his hearing was within normal limits at the August 1978 separation examination.  Further, the Veteran specifically checked "No" when asked if he then-had or ever had had hearing loss on the separation report of medical history dated in August 1978, providing factual evidence against his own claim.  

Thus, while the Veteran has reported that his hearing loss dated back to his period of active service, the Veteran's STRs are completely devoid of any complaint, finding, or treatment for hearing loss during service, and the Veteran's hearing was normal at separation from service.  They further show that the Veteran specifically denied having hearing loss at separation from service.  The Board finds the evidence contemporaneous to service, to include the Veteran's own lay statement at separation denying hearing loss, to be far more credible and of significantly greater probative value than the more recent assertion of a continuity of symptomatology since service, which was made by the Veteran after filing his claim with VA seeking disability compensation benefits.   See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).

Additionally, the Board observes that the first complaint of hearing loss allegedly related to service is not shown until 2005, approximately 27 years after service.  The first evidence of a hearing impairment is not shown until 2006, approximately 28 years after service.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim).  Thus, there was no indication of hearing loss until many years after service.   

Moreover, the Veteran has even provided inconsistent statements regarding the onset of his hearing loss since filing his claim with VA:  The Veteran told the May 2006 VA audiological examiner that he was unable to say when he first noticed his hearing loss.  However, he later told a medical provider in September 2006 that his hearing loss dated back to his period of service.  The Veteran's inconsistent statements during the course of this claim/appeal further undermine his credibility as it relates to his allegation of having experienced a continuity of hearing loss symptomatology since service.  

Thus, in light of normal hearing shown throughout the Veteran's period of active service, the Veteran's denial of having any hearing problems at separation from service, the lengthy period between the Veteran's period of active service and the first mention of hearing loss allegedly related to service, and the inconsistent statements provided by the Veteran regarding the onset of his hearing problems during the course of this appeal, we simply do not find the Veteran's account of a continuity of symptomatology since service to be credible evidence.  The Board particularly notes that the Veteran's recent statement relating the onset of his hearing loss to his period of active service not only contradicts the medical evidence from his period of active service but also his own lay statement denying that he had hearing loss at the time of the separation examination.    

Furthermore, the competent and probative medical opinion evidence does not attribute the Veteran's hearing loss to his in-service noise exposure.  After considering the Veteran's history of noise exposure and his medical history as it relates to hearing loss, the May 2006 VA audiological examiner concluded that the Veteran's hearing loss was not a result of his military noise exposure.  In support of the conclusion, the examiner reasoned that the Veteran's hearing was normal at separation from service and there was no scientific evidence for hearing loss developing years after exposure.  

The examiner provided a sound rationale for his conclusion based on consideration of the Veteran's reported history of noise exposure and hearing problems, and relevant medical principles as it relates to the delayed onset of hearing loss after noise exposure.  While the examiner did not have access to the claims folder at the time of the examination or when providing the medical opinion, he had sufficient information on which to base his opinion.  The Veteran reported his relevant medical history as it relates to hearing problems and noise exposure, which is not shown to be inconsistent with the record.  The RO, in the examination request, stated that the Veteran worked as an aircraft armament systems specialist while on active duty and his hearing was normal at separation.  There were no pertinent facts that were not available to or considered by the examiner when he provided his medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).
For these reasons, the Board affords the opinion significant probative value.

The Veteran's representative has asserted that the opinion provided by the examiner is inadequate because the examiner failed to consider that service connection for hearing loss may be awarded when hearing was within normal limits on audiometric testing at separation from service and there was no evidence of a hearing disability until many years after service, citing Hensley v. Brown, 5 Vet. App. 155 (1999).  He also included excerpts from the Institute of Medicine of the National Academies 2006 report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" by the National Academies Press 2006.  He further stated that the examiner's finding that hearing loss was not related to service due to normal exit audiometric testing was only a conclusion.  See September 2009 Statement of Accredited Representative.

While the Board has considered the representative's argument, we do not find it to be persuasive.  Service connection may be awarded for hearing loss manifested many years after service, but it is to be determined on a case-by-case basis.  In this particular case, the VA audiological examiner considered the Veteran's medical history as it relates to noise exposure and hearing loss and found hearing loss was not causally related to service.  In providing rationale for the opinion, he reasoned that the Veteran's hearing was normal at the separation examination and there was no scientific evidence to show hearing loss developing years after noise exposure.  It is certainly reasonable for him to consider such evidence when providing a medical opinion on the likelihood of a relationship between the Veteran's hearing loss and service.    

Additionally, although the representative clearly intended to point to a deficiency in the examiner's rationale when providing excerpts from the above medical article as it relates to the available scientific evidence for hearing loss, the excerpts submitted actually appear to support the examiner's statement regarding the scientific evidence.  On page 5 of the September 2009 statement, the second excerpt specifically reads that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  That same excerpt further reads that it is unlikely that such delayed effects occur based on the anatomical and physiological data available on the recovery process following noise exposure, although definitive studies have not been performed.  

Again, the Board notes that it was reasonable for the audiological examiner to consider the lack of scientific evidence for the delayed onset of hearing loss after noise exposure in service in rendering his medical opinion regarding the relationship between the Veteran's hearing loss and service.  

The Board further notes that the representative has argued that the opinion is inadequate because the examiner did not provide a medical opinion on the etiology of the Veteran's hearing loss.  However, an opinion regarding the likely etiology of hearing loss is not necessary in this case.  The examiner adequately addressed the medical question at issue - i.e., the likelihood of a causal relationship between the Veteran's hearing loss and service.  This is the only theory of entitlement that has been advanced by the Veteran and reasonably raised by the record.  Thus, the etiology of the Veteran's hearing loss is otherwise irrelevant.    

Beyond the above, it is important to note that the VA examiner's opinion is not the only piece of evidence that provide evidence against this claim, as cited above, including the Veteran's own statements at separation. 

The Board has considered the October 2006 and March 2009 private medical opinions noting that the type of loss demonstrated by the Veteran "can be" or "could have been" caused by noise exposure such as jet engine noise.  However, the medical opinions are clearly written in speculative terms and, consequently, are afforded no probative value.  See Warren, supra.    

In it is important to note that the question of whether the type of loss demonstrated by the Veteran "can be" or "could have been" caused by noise exposure such as jet engine noise is not in dispute.  Simply stated, the Board concedes the fact that the Veteran's hearing loss "can be", "could have been" or "may be" the result of engine noise exposure, therefore, the private medical opinions say little (no one would suggest that it is "impossible" for the Veteran's hearing loss to be the result of service).  However, the standard it not "can be" but whether it is "at least as likely as not" (50% or more chance).  

In this case, based on this evidence, including the Veteran's statements and the private medical opinions, the Board finds that while the Veteran's hearing loss could be the result of service (it is not "impossible"), it is less likely to be the result of service (significantly less than a 50% chance).

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss was incurred during active military service.  Thus, service connection is not warranted, and the appeal is denied.    
    
In reaching this conclusion, the Board has considered 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, mandating that reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable herein.  Gilbert v. Derwinski, supra.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An error in VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error, and the Board finds, upon review, that none has otherwise been shown.  

As it relates to the issue of severance of service connection, the appeal does not arise from adjudication of a claim made by a claimant; rather it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the Veteran.  Moreover, severance of service connection requires compliance with particular notification procedures under the law.  Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d). 

Here, the RO found that service connection for tinnitus was clearly and erroneously granted and notified the Veteran of the proposed severance of service connection on December 8, 2008.  The December 2008 proposal advised him that he had 60 days to submit argument in support of continued service connection.  The Veteran submitted no additional evidence and service connection was severed as of June 1, 2009, in a February 2009 rating decision.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105. 

The Board finds that all necessary development has been accomplished with respect to the issue involving severance, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that severance is based on the RO's misinterpretation of a material fact of record at the time of the June 2006 rating decision which granted compensation benefits - i.e., the medical opinion provided by the VA audiological examiner.   To the extent that any relevant medical evidence since that time has been submitted by the Veteran pertaining to tinnitus, it will be considered by the RO upon referral of that issue.  

Regarding the Veteran's service connection claim for hearing loss, the Board notes that the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, the information and evidence that he was to provide, and the information and evidence that VA will attempt to obtain on his behalf in a July 2005 notice letter, which was prior to the initial denial of the claim.  While the elements of degree of disability and effective date were not addressed therein, such notice deficiency is rendered moot by virtue of the denial of the claim for reasons previously explained.    

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decisions, and the SOCs issued during the course of this appeal, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claims during the course of this appeal.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's statutory duty to assist in claims development, the Board notes that the RO afforded the Veteran with an audiological examination in connection with his hearing loss claim in May 2006.  For reasons discussed above, the examination report is deemed adequate.  

Further, treatment records adequately identified as relevant to the Veteran's claimed hearing loss have been obtained, to the extent possible, and are associated with the record.  No additional pertinent records are found in the Veteran's electronic file through the Virtual VA system.  

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  

ORDER

The severance of service connection for tinnitus was proper, and the appeal is denied.  

Entitlement to service connection for hearing loss is denied. 


REMAND

The Veteran has alleged that his hypertension has worsened since the May 2006 VA medical examination.  In a March 2009 statement, the Veteran wrote that his hypertension had increased in severity as indicated by increased medication levels.  He also submitted a statement along with medical evidence in January 2012, which was not accompanied by waiver.  In his statement, the Veteran wrote that his blood pressure is no longer controlled by medication and he has had multiple high readings since 2010.  The medical record submitted is a print-out of blood pressure readings from December 2010 to January 2012, with high readings in December 2011 and January 2012 denoted by asterisks.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment, as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

For the foregoing reasons, the Board finds that a remand for another medical examination of the Veteran is necessary in order to assess the current severity of his hypertension.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Moreover, because the most recent medical treatment evidence pertaining to the Veteran's hypertension is dated in November 2006, treatment records from November 2006 to the present should be obtained on remand.  As of November 2006, the Veteran sought private treatment from Dr. I.B. for his claimed hypertension.    

Accordingly, the case is REMANDED for the following actions:

1.   After obtaining any necessary authorization from the Veteran (e.g., a completed and signed VA Form 21-4142), obtain all outstanding treatment records pertinent to his claimed hypertension from November 2006 to the present from Dr. I.B. (and/or any other provider identified by the Veteran), and associate them with the record.  If no records are available, please make specific note of that fact and document all efforts at obtaining the evidence in the record.  As outlined in 38 C.F.R. §3.159(e), all procedures regarding notification of the inability to obtain records should be followed, if appropriate. 

2.  Thereafter, schedule the Veteran for examination to determine the current level of severity of hypertension.  All relevant medical records, as well as the claims file and a copy of this Remand, must be available to the examiner in conjunction with the requested examination.  The examiner should indicate in the report that the record was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

Based on review of the claims folder and any other relevant records and evaluation of the Veteran, the examiner should identify any and all current symptomatology and manifestations attributable to the Veteran's hypertension.  

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected hypertension and any non-service-connected disorders, if appropriate.  If it is medically infeasible to distinguish the symptomatology resulting from the disorders, the examiner should so state in the examination report and explain why that is so.

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim, to include consideration of any evidence submitted by the Veteran since issuance of the SOC.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and his representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


